UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0596831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 804 Green Valley Road, Suite 300, Greensboro, North Carolina 27408 (Address and zip code of principal executive offices) (336) 379-6220 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-accelerated filer¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, as of May 6, 2011, was 17,468,327. PAGE PARTI FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March31, 2011 (Unaudited) and December31, 2010 4 Unaudited Consolidated Statements of Operations for the three months ended March31, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the three months ended March31, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 22 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 - 36 ITEM4. CONTROLS AND PROCEDURES 36 PARTII OTHER INFORMATION ITEM6. EXHIBITS 37 SIGNATURE 38 2 Safe Harbor—Forward-Looking Statements The discussion in this report includes forward-looking statements within the meaning of the federal securities laws. Forward-looking statements are statements that are not historical in nature, and may relate to predictions, current expectations and future events. Forward-looking statements may include statements preceded by, followed by or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “continue,” “likely,” “target,” “project,” “intend,” or similar expressions. Readers are cautioned not to place undue reliance on such forward-looking statements, as they involve significant risks and uncertainties. Forward-looking statements are inherently predictive and speculative, are not a guarantee of performance and no assurance can be given that any of such statements, or the results predicted thereby, will prove to be correct. All forward-looking statements are based on management’s current beliefs and assumptions, such as assumptions with respect to general economic and industry conditions, cost and availability of raw materials, expected timing of production at various international greenfield initiative locations, the ability to maintain compliance with the requirements under various credit facilities, our ability to complete acquisition or disposition transactions, expected synergies, expected national and international legislation and regulation, and potential financing sources and opportunities, among others, all of which in turn are based on currently available information and estimates. Any of these assumptions could prove inaccurate, which could cause actual results to differ materially from those contained in any forward-looking statement. In addition to changes to the underlying assumptions, developments with respect to important factors could cause actual results to differ materially from those made or implied by any forward-looking statements, including, without limitation: · national, regional and international economic conditions and the continued uncertain economic outlook; · our financial condition, which may place us under stress and/or put us at a competitive disadvantage compared to our competitors that have less debt; · our inability to repay or refinance our debt as it becomes due at our greenfield operations or otherwise; · significant increases in the underlying interest rates on which our floating rate debt is based; · our ability to comply with the covenants in our financing agreements, or to obtain waivers of these covenants when and if necessary; · dramatic increases in the prices of energy and raw materials and sufficient availability of quantities of raw material, especially cotton; · additional cost pressures which may result in further integration or industry consolidation; · lower than anticipated demand for our products; · our international greenfield initiatives not producing the expected benefits; · our ability to generate sufficient cash flows, maintain our liquidity and obtain funds for working capital related to our operations, specifically including our international greenfield initiatives; · our dependence on the success of, and our relationships with, our largest customers; · the highly competitive and rapidly evolving market in which we operate; · competitive pricing pressures on our sales; · risks associated with foreign operations and foreign supply sources, such as disruptions of markets, changes in import and export laws, changes in future quantitative limits, duties or tariffs, currency restrictions and currency exchange rate fluctuations; · successfully maintaining and/or upgrading our information technology systems; · adverse changes or increases in U.S. Government policies that are unfavorable to domestic manufacturers, including among other things, significant budget restraints that could affect certain of our businesses; · our inability to protect our proprietary information and prevent third parties from making unauthorized use of our products and technology; · the funding requirements of our defined benefit pension plan or lower than expected investment performance by our pension plan assets, which may require the Company to increase the funding of its pension liability and/or incur higher pension expense; and · changes in existing environmental laws or their interpretation, more vigorous enforcement by regulatory agencies or the discovery of currently unknown conditions. Forward-looking statements include, but are not limited to, those described or made herein or in the Company’s Annual Report on Form 10-K for the year ended December31, 2010 and in other filings made from time to time with the Securities and Exchange Commission (“SEC”) by the Company. You are encouraged to carefully review those filings for a discussion of various factors that could result in any of such forward-looking statements proving to be inaccurate. Forward-looking statements also make assumptions about risks and uncertainties. Many of these factors are beyond the Company’s ability to control or predict and their ultimate impact could be material. Further, forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update publicly any of them in light of new information or future events. 3 ITEM 1.FINANCIAL STATEMENTS INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Balance Sheets (Dollar amounts in thousands, except per share data) March 31, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $1,175 and $1,004, respectively 76,866 72,735 Sundry notes and receivables 10,407 10,678 Inventories 118,979 Deferred income taxes 2,174 1,793 Prepaid expenses 5,210 3,943 Assets held for sale 248 1,563 Other current assets 1,790 1,077 Total current assets 236,300 214,658 Investments in and advances to unconsolidated affiliates 319 238 Property, plant and equipment, net 205,840 210,809 Intangibles and deferred charges, net 3,199 1,253 Goodwill 2,740 2,740 Income taxes receivable 1,832 1,745 Deferred income taxes 2,534 2,622 Other assets 1,910 1,677 Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Current portion of bank debt and other long-term obligations $ $ Short-term borrowings 46,427 47,307 Accounts payable 55,735 41,325 Sundry payables and accrued liabilities 28,671 23,037 Income taxes payable 5,861 5,512 Deferred income taxes 2,989 2,674 Total current liabilities 217,320 187,913 Bank debt and other long-term obligations, net of current maturities 114,985 83,490 Senior subordinated notes 12,627 51,619 Senior subordinated notes - related party 103,669 Unsecured subordinated notes - related party 85,588 Income taxes payable 1,964 1,902 Deferred income taxes 2,304 2,124 Other liabilities 23,794 24,042 Total liabilities 571,101 540,347 Commitments and contingencies Stockholders' deficit: International Textile Group, Inc. stockholders' deficit: Convertible preferred stock (par value $0.01 per share; 100,000,000 shares authorized; 10,956,136and 10,754,489 shares issued and outstanding, aggregate liquidation value of $273,903 and $268,862, at March 31, 2011 and December 31, 2010, respectively) 273,903 268,862 Common stock (par value $0.01 per share; 150,000,000 shares authorized; 17,468,327 shares issued and outstanding at March 31, 2011 and December 31, 2010) 175 175 Capital in excess of par value 73,168 78,209 Common stock held in treasury, 40,322 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of taxes ) ) Total International Textile Group, Inc. stockholders’ deficit ) ) Noncontrolling interests ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying Notes to Consolidated Financial Statements (unaudited) 4 INTERNATIONAL TEXTILE GROUP,INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Operations (Amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, (As recast) Net sales $ $ Cost of goods sold Gross profit Selling and administrative expenses Provision for bad debts 55 Other operating income - net ) ) Restructuring charges 14 62 Income (loss) from operations ) 30 Non-operating other income (expense): Interest income Interest expense - related party ) ) Interest expense - third party ) ) Other expense ) ) Total non-operating other expense ) ) Loss from continuing operations before income taxes and equity in income (loss) of unconsolidated affiliates ) ) Income tax expense ) ) Equity in income (loss) of unconsolidated affiliates ) Loss from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations, net of tax ) 80 Gain on disposal, net of tax - Income from discontinued operations 80 Net loss ) ) Less: net loss attributable to noncontrolling interests ) ) Net loss attributable to International Textile Group, Inc. $ ) $ ) Net loss attributable to International Textile Group, Inc. $ ) $ ) Accrued preferred stock dividends ) ) Net loss applicable to common stock of International Textile Group, Inc. $ ) $ ) Net income (loss) per share applicable to common stock of International Textile Group, Inc., basic: Loss from continuing operations $ ) $ ) Income from discontinued operations - $ ) $ ) Net income (loss) per share applicable to common stock of International Textile Group, Inc., diluted: Loss from continuing operations $ ) $ ) Income from discontinued operations - $ ) $ ) Weighted average number of shares outstanding - basic Weighted average number of shares outstanding - diluted See accompanying Notes to Consolidated Financial Statements (unaudited) 5 INTERNATIONAL TEXTILE GROUP, INC. AND SUBSIDIARY COMPANIES Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Three Months Ended March 31, OPERATIONS (As recast) Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operations: Gain on disposal of discontinued operations ) - Provision for bad debts 42 Depreciation and amortization of property, plant and equipment Amortization of deferred financing costs Deferred income taxes Equity in (income) loss of unconsolidated affiliates 24 ) Change in reserve for losses on inventory purchase commitments - ) Gain on sale of assets ) ) Noncash interest expense Foreign currency exchange losses Contributions to pension and postretirement benefit plans ) ) Payment of interest on payment-in-kind notes ) - Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) ) Accounts payable and accrued liabilities Income taxes payable ) Other ) Net cash used in operating activities ) ) INVESTING Capital expenditures ) ) Distributions from unconsolidated affiliates - Proceeds from sale of property, plant and equipment Proceeds from sale of other assets - Net cash provided by (used in) investing activities ) FINANCING Proceeds from issuance of term loans - Repayment of term loans ) ) Net borrowings under revolver loans Repayment of revolving loan facility at maturity ) - Proceeds from (repayments of) short-term borrowings ) Payment of financing fees ) ) Repayment of capital lease obligations ) ) Proceeds from issuance of senior subordinated notes - related party - Payment of principal on payment-in-kind notes ) - Capital contributions from minority stockholders - Decrease in checks issued in excess of deposits ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash payments of income taxes, net $ $ Cash payments for interest $ $ Noncash investing and financing activities: Accrued preferred stock dividend $ $ Issuance of note receivable for sale of assets $ $
